J-A04031-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 KATHY ANN SKOLSKY                        :
                                          :
                    Appellant             :   No. 848 EDA 2018

          Appeal from the Judgment of Sentence January 30, 2018
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-SA-0000923-2017


BEFORE:    LAZARUS, J., KUNSELMAN, J., and COLINS*, J.

JUDGMENT ORDER BY COLINS, J.:                     FILED JANUARY 15, 2019

      Appellant, Kathy Ann Skolsky, appeals from the January 30, 2018

judgment of sentence of two fifty (50) dollar fines, plus costs, after she was

found guilty of criminal trespass and disorderly conduct. See 18 Pa. C.S.A.

§3503(b.1)(1)(i), §5503(a)(4), respectively.     Appellant contends that the

evidence was not sufficient to support the verdict. After careful review, we

quash this appeal. The appeal is stricken from the oral argument list.

      Appellate briefs are required to conform to the Rules of Appellate

Procedure. See Pa.R.A.P. 2101. Included in the Rules is the requirement that

brief of the Appellant contain a section for Appellant’s argument.        See

Pa.R.A.P. 2111(a)(8). “[I]f the defects are in the brief … are substantial, the

appeal … may be quashed or dismissed.” See Pa.R.A.P. 2101.




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A04031-19


      Although Appellant lists several issues in her brief, Appellant has failed

to include an argument section in her brief.       By Order of this Court, on

December 19, 2018, Appellant was given seven (7) days to file the argument

section of her brief. Appellant failed to comply with the Order. “This Court

will not act as counsel and will not develop arguments on behalf of an

appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super. 2010)

(citation omitted), appeal denied, 29 A.3d 796 (Pa. 2011). Additionally, this

Court will not consider issues where Appellant fails to cite to any legal

authority or otherwise develop the issue. Commonwealth v. McLaurin, 45
A.3d 1131, 1139 (Pa. Super. 2012); see also Commonwealth v. Johnson,

985 A.2d 915, 924 (Pa. 2009) (stating “where an appellate brief fails to

provide any discussion of a claim with citation to relevant authority or fails to

develop the issue in any other meaningful fashion capable of review, that claim

is waived[]”) (citations omitted), cert. denied, Johnson v. Pennsylvania,

131 S. Ct. 250 (2010).

      As these defects in Appellant’s brief are substantial, we are prevented

from conducting meaningful appellate review.         Accordingly, we elect to

exercise our discretion pursuant to Rule 2101 and quash this appeal.

      The “Commonwealth’s Application For Advancement Or Continuance Of

Oral Argument” is DISMISSED as MOOT.

      Appeal quashed.




                                      -2-
J-A04031-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/15/19




                          -3-